             Case 2:20-cv-01070-RSM Document 8 Filed 07/14/20 Page 1 of 2



 1                                                               The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
       STATE OF WASHINGTON,                                 Case No. C20-01070-RSM
10
                                     Plaintiff,             DEFENDANTS’ NOTICE OF INTENT
11                    v.                                    TO OPPOSE PLAINTIFF’S MOTION
                                                            FOR TEMPORARY RESTRAINING
12     U.S. DEPARTMENT OF HOMELAND                          ORDER
       SECURITY, et al.
13
                                     Defendants.
14

15          COMES NOW Defendants, by and through their counsel, Brian T. Moran, United States

16   Attorney for the Western District of Washington, and Kristin B. Johnson, Assistant United States

17   Attorney for said District, pursuant to Local Civil Rule 65(b)(5), and hereby provide the Court

18   with notice that Defendants intend to oppose Plaintiff’s motion for a temporary restraining order

19   (Dkt. No. 7). Today, the District Court for the District of Massachusetts (Boston) found that the

20   government agreed to rescind the July 6, 2020 Policy Directive and the July 7, 2020 FAQ, and

21   has also agreed to rescind their implementation. The government will return to the March 9,

22   2020 and March 13, 2020 policy, which moots Plaintiff’s emergency motion for a temporary

23   restraining order.    See President and Fellows of Harvard College et al v. United States

24   Department of Homeland Security et al, No. 20-11283-ADB, Dkt. No. 119 (D. Mass.). In the


      DEFENDANTS’ NOTICE OF INTENT TO OPPOSE PLAINTIFF’S                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      MOTION FOR TEMPORARY RESTRAINING ORDER – 1
                                                                               SEATTLE, WASHINGTON 98101
      (C20-01070-RSM)                                                                (206) 553-7970
             Case 2:20-cv-01070-RSM Document 8 Filed 07/14/20 Page 2 of 2



 1   event Plaintiff does not withdraw the motion for a temporary restraining order, Defendants will

 2   file an opposition within forty-eight hours after the motion was served pursuant to Local Civil

 3   Rule 65(b)(5).

 4          RESPECTFULLY SUBMITTED this 14th day of July, 2020.

 5
                                                 Respectfully submitted,
 6
                                                 BRIAN T. MORAN
 7                                               United States Attorney

 8                                               s/ Kristin B. Johnson               .
                                                 KRISTIN B. JOHNSON, WSBA #28189
 9                                               Assistant United States Attorney
                                                 United States Attorney=s Office
10                                               700 Stewart Street, Suite 5220
                                                 Seattle, Washington 98101-1271
11                                               Phone: 206-553-7970
                                                 Fax: 206-553-4067
12                                               E-mail: kristin.b.johnson@usdoj.gov
                                                 Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24


      DEFENDANTS’ NOTICE OF INTENT TO OPPOSE PLAINTIFF’S                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      MOTION FOR TEMPORARY RESTRAINING ORDER – 2
                                                                              SEATTLE, WASHINGTON 98101
      (C20-01070-RSM)                                                               (206) 553-7970
